DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

  Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: "primary means of communication" in claim 6, 13, and 20.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 2, 9, and 16 is a relative term which renders the claims indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation "the ultrasonic sound wave is within a range of about 20 MHz" is indefinite. For examining purposes, Examiner will interpret as a range from 10 MHz to 30 MHz.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7, 8, 9, 12, 14, 15, 16, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fisher US 20130203345 A1.

Regarding Claim 1, Fisher teaches a method of controlling operation of a device using ultrasonic soundwaves (Fig. 4D, [0084], [0092]), the method comprising: 
detecting an ultrasonic sound wave transmitted from a speaker of a mobile device ([0084, 85]); 
decrypting the ultrasonic sound wave transmitted from the speaker ([0085]); 
determining a command from the decrypted ultrasonic sound ([0088]); and 
adjusting operation of the device in response to the command ([0088]).

Regarding Claim 8, Fisher teaches a device for use in ultrasonic communication system (Figs. 2, 4D, [0084]), comprising: 
a microphone configured to detect an ultrasonic sound wave transmitted from a speaker of a mobile device ([0084, 85]); 
a processor configured to decrypt the ultrasonic sound wave transmitted from the speaker ([0085, 91]), 
determine a command from the decrypted ultrasonic sound ([0088]), and 
adjust operation of the device in response to the command ([0088]).

Regarding Claim 15, Fisher teaches a computer program product tangibly embodied on a computer readable medium, the computer program product including instructions that, when executed by a processor, cause the processor to perform operations comprising ([0146-149]): 
detecting an ultrasonic sound wave transmitted from a speaker of a mobile device ([0084, 85]); 
decrypting the ultrasonic sound wave transmitted from the speaker ([0085]); 
determining a command from the decrypted ultrasonic sound ([0088]); and 
adjusting operation of the device in response to the command ([0088]).

Regarding Claims 2, 9, and 16, Fisher teaches the method of claim 1, the device of claim 8, and product of claim 15, wherein the ultrasonic sound wave is within a range of about 20 MHz (10 Mhz sound wave, [0095]).

Regarding Claims 5, 12, and 19, Fisher teaches the method of claim 1, the device of claim 8, and product of claim 15, wherein the device is an embedded device located in an area inaccessible to Wi-Fi (secure element can be embedded [0041, 42], and can function while offline; [0088]).

Regarding Claims 7 and 14, Fisher teaches the method of claim 1, and the device of claim 8, wherein adjusting operation of the device in response to the command includes updating a configuration of the device ([0088]).


Claims 1, 3, 8, 10, 15, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (2016).

Regarding Claim 1, Fisher teaches a method of controlling operation of a device using ultrasonic soundwaves (Fig. 1, Section “Experimental Methods and Devices,” Subsection “A. System Architecture and Design”), the method comprising: 
detecting an ultrasonic sound wave transmitted from a speaker of a mobile device;
decrypting the ultrasonic sound wave transmitted from the speaker; 
determining a command from the decrypted ultrasonic sound; and 
adjusting operation of the device in response to the command (Fig. 1, Section “Experimental Methods and Devices,” Subsection “A. System Architecture and Design”).

Regarding Claim 8, Fisher teaches a device for use in ultrasonic communication system (Fig. 1, Section “Experimental Methods and Devices,” Subsection “A. System Architecture and Design”), comprising: 
a microphone configured to detect an ultrasonic sound wave transmitted from a speaker of a mobile device; 
a processor configured to decrypt the ultrasonic sound wave transmitted from the speaker,
determine a command from the decrypted ultrasonic sound, and 
adjust operation of the device in response to the command (Fig. 1, Section “Experimental Methods and Devices,” Subsection “A. System Architecture and Design”).

Regarding Claim 15, Fisher teaches a computer program product tangibly embodied on a computer readable medium, the computer program product including instructions that, when executed by a processor, cause the processor to perform operations comprising (Fig. 1, Section “Experimental Methods and Devices,” Subsection “A. System Architecture and Design”): 
detecting an ultrasonic sound wave transmitted from a speaker of a mobile device; 
decrypting the ultrasonic sound wave transmitted from the speaker; 
determining a command from the decrypted ultrasonic sound; and 
adjusting operation of the device in response to the command (Fig. 1, Section “Experimental Methods and Devices,” Subsection “A. System Architecture and Design”).

Regarding Claims 3, 10, and 17, Fisher teaches the method of claim 1, the device of claim 8, and product of claim 15, wherein the device is a lock and the adjusting operation of the device in response to the command includes actuating a locking mechanism of the lock (Abstract, Fig. 1, Section “Experimental Methods and Devices,” Subsection “A. System Architecture and Design”).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher US 20130203345 A1 in view of Waseen US 20160258638 A1.

Regarding Claims 4, 11, and 18, Fisher teaches the method of claim 1, the device of claim 8, and product of claim 15, 
Fisher does not explicitly teach wherein the device is an HVAC system and the adjusting operation of the device in response to the command includes adjusting a compressor, fan, or furnace of the HVAC system.
However, Waseen teaches using wireless communication from a portable device to control an HVAC control system (Figs. 1, 10, Abstract, [003, 4, 22, 39]).
Additionally, Fisher teaches operating an electronic appliance ([0088]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fisher to control an HVAC control system similar to Waseen. This would facilitate control of hard to reach components (Waseen: [0002]).

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher US 20130203345 A1 in view of TSFATY US 20120171963 A1.

Regarding Claims 6, 13, and 20, Fisher teaches the method of claim 1, the device of claim 8, and product of claim 15, 
Fisher does not teach wherein prior to detecting an ultrasonic sound wave transmitted from a speaker of a mobile device, the method further comprises: detecting a failure of a primary means of communication between the device and a mobile device.
	However, TSFATY teaches a secondary communication link which is active only if/when a primary communication link is detected to have failed to operate satisfactorily ([0019, 92, 93], Claim 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fisher to have the secondary communication link active if the primary communication link is detected to have failed similar to TSFATY. This would help ensure robust communication between the device and mobile device while limiting power requirements by not simultaneously transmitting via both transmitters.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C FRITCHMAN whose telephone number is (571)272-5533. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.F./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645